Citation Nr: 0300445	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  96-51 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the 
benefit sought on appeal.   

During a February 2002 Board hearing before the 
undersigned Board Member, the veteran withdrew from 
consideration the issues of entitlement to increased 
ratings for post operative status, Baker's cyst, left 
knee, and hypertension.  on appeal except his claim for 
TDIU.  Consequently


REMAND

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).

Furthermore, a total disability rating may be assigned 
where the combined rating for the veteran's service-
connected disabilities is less than total if the disabled 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent 
or more; if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2002).  In exceptional cases, an extra-schedular 
rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b) (2002).

In this case, the veteran's service-connected disabilities 
include migraine headaches, currently evaluated as 50 
percent disabling; hypertension, currently evaluated as 20 
percent disabling; and patellofemoral syndrome with 
Baker's cyst of the left knee, currently evaluated as 10 
percent disabling.  The combined evaluation for the 
veteran's service-connected disabilities is 60 percent.  
See 38 C.F.R. §§ 4.25, 4.26 (2002).  This combined 
evaluation does not meet the minimum requirements for 
consideration under 38 C.F.R. § 4.16(a) (2002).  

Nevertheless, veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable 
by reason of service-connected disabilities, but who fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(b).  

The Board does not have jurisdiction to authorize an 
extra-schedular rating in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  It may, however, determine 
that a particular case warrants referral to the Director 
of Compensation and Pension for extraschedular 
consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 
4.16 (b).

A VA neurological examination of the veteran's migraine 
headaches was conducted in December 2000.  Following the 
evaluation the physician indicated that the headaches 
prevented the veteran from working.  The Board notes that 
the RO did not have the opportunity to review this 
evidence.  

The Board finds the December 2002 examination report is 
plausible evidence that the veteran is unable to secure 
and follow a substantially gainful occupation because of a 
service- connected disability.  Therefore, the veteran's 
claim should be submitted to the Director of Compensation 
and Pension for a determination as to whether an extra-
schedular rating is warranted.


Accordingly, the case is REMANDED for the Following:

1.  The claim for TDIU should be 
submitted to the Director of the 
Compensation and Pension Service for 
extraschedular consideration in the 
manner prescribed in 38 C.F.R. § 
4.16(b) (2002). 

2.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case in 
accordance with applicable laws and 
regulations.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




